2:18-cr-01017-DCN   Date Filed 11/14/18   Entry Number 3   Page 1 of 7
2:18-cr-01017-DCN   Date Filed 11/14/18   Entry Number 3   Page 2 of 7
2:18-cr-01017-DCN   Date Filed 11/14/18   Entry Number 3   Page 3 of 7
2:18-cr-01017-DCN   Date Filed 11/14/18   Entry Number 3   Page 4 of 7
2:18-cr-01017-DCN   Date Filed 11/14/18   Entry Number 3   Page 5 of 7
2:18-cr-01017-DCN   Date Filed 11/14/18   Entry Number 3   Page 6 of 7
2:18-cr-01017-DCN   Date Filed 11/14/18   Entry Number 3   Page 7 of 7
